Citation Nr: 0030232	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of a right 
leg tibial stress fracture.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to June 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1998, the RO 
denied service connection for residuals of a right leg tibial 
stress fracture and right hip pain secondary to a right leg 
injury.  


FINDING OF FACT

1.  The RO has obtained relevant service medical records, 
relevant VA treatment records and any relevant records 
identified by the veteran and has provided adequate medical 
examination for a determination in the veteran's claim.

2.  The preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a right 
leg tibial stress fracture.  


CONCLUSION OF LAW

Residuals of a right leg tibial stress fracture were not 
incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303, (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.


The service medical records reveal the veteran sought 
intermittent treatment for back pain beginning in April 1990.  
In November 1990, he sought treatment after falling down 
steps and injuring his right knee.  The assessment was knee 
sprain.  A November 1990 X-ray of the right knee was 
interpreted as being normal.  

In February 1991, the veteran complained of a pulled 
hamstring and shin pain which had been present for two weeks.  
The assessment was shin splinter and right lower leg pulled 
hamstring.  He was scheduled to have a bone scan to rule out 
a stress fracture.  A March 1991 clinical record shows the 
veteran was requesting the results of a bone scan which was 
conducted in March 1991.  The assessment was stress fracture.  
A separate clinical record dated in March 1991 revealed he 
sought a new cast.  In July 1991, he complained of pain in 
the right leg.  He reported he had had pain since his short 
leg walking cast was removed in March.  The veteran reported 
he had been playing racquetball two days prior when he ran up 
against a wall and developed a sharp pain.  The assessment 
was rule out stress fracture.  A July 1991 X-ray of the right 
leg was interpreted as revealing a periosteal reaction along 
the distal tibia medially consistent with a stress reaction.  
No other abnormalities were noted.  The examiner opined that 
it could not be determined whether the findings represented 
an acute stress reaction or chronic changes in a patient with 
a previous history of distal tibia stress reaction.  The 
impression was stress reaction in the distal right tibia.  In 
August 1991, the veteran appeared for a re-evaluation of the 
stress fracture.  He reported at that time that his leg felt 
a little better and the pain had decreased over the past 
three weeks.  Some pain was present with walking.  The 
assessment was resolving stress fracture.  

In February 1993, the veteran sought treatment for right knee 
pain which occurred after he accidentally stepped into a 
hole.  The assessment was patella tendon strain and 
prepatellar effusion.  A February 1993 X-ray of the right 
knee was normal.  A separate clinical record dated in 
February 1993 included an assessment of right knee sprain.  
The veteran complained of low back pain in April 1993.  The 
assessment was low back pain with X-ray changes.  A clinical 
record dated in May 1993 shows the veteran sought treatment 
for right greater than left low back pain with occasional 
shooting pains down the left posterior thigh which had been 
present intermittently since he fell off a ten foot tower in 
1990, landing on his back.  He reported he re-injured his 
back in April 1993 by carrying 95 pound ruck sacks.  X-rays 
were referenced as revealing spondylolysis and first degrees 
spondylolisthesis of L5-S1 and also some degenerative joint 
disease at L4-S1.  It was noted that the right leg was one 
centimeter shorter than the left leg.  A one half centimeter 
heel lift for the right foot was suggested as a treatment.  

On the report of the separation examination conducted in May 
1993, clinical evaluation of the lower extremities was 
normal.  Defects and diagnoses noted at that time were low 
back pain grade 1 spondylolisthesis and degenerative joint 
disease and pain; chronic right knee pain with arthritis and 
history of a left testicle replacement status post tumor in 
1991.  

The veteran submitted a claim of entitlement to service 
connection for back and knee problems in July 1993.  

The report of a November 1993 VA general medical examination 
is of record.  The veteran reported that he injured his back 
in basic training and also injured his right knee 
approximately one and one half years prior to the 
examination.  The knee was reported as a hyperextension 
injury.  He reported no other pertinent problems.  Physical 
examination of the musculo-skeletal system revealed slight 
puffiness about the right patella and infrapatellar region on 
the right.  The range of motion and stability of the knee 
were normal.  The veteran could squat to the floor and come 
back up without difficulty.  The range of motion of the back 
was normal.  The diagnoses were acquired absence of the right 
testicle with plastic prosthesis, overweight, bursitis of the 
right knee without X-ray evidence of arthritis and chronic 
low back strain.  

The RO granted service connection for chronic lumbosacral 
strain and bursitis of the right knee in January 1994.  

The veteran's claim of entitlement to service connection for 
residuals of an injury to the right tibia to include stress 
fracture of the right tibia, 1/4 inch shortening of the right 
leg, right hip pain and low back pain was received at the RO 
in November 1996.  

A VA psychiatric evaluation was conducted in March 1997.  The 
veteran alleged, in pertinent part, that his right leg was 
shorter than his left, as a result of multiple fractures from 
all the marches with heavy packs he had to carry.  He did not 
take any medication.  The examiner noted that when the 
veteran walked into the examination, he could not detect any 
pain behavior or other evidence of physical disabilities.  A 
pertinent Axis III diagnosis of physical problems related to 
back, extremities and ears by history was made.  

A VA spine examination was performed in December 1997.  The 
veteran complained of continuous back pain which had been 
present since 1990 when he fell off a tower.  The pain was 
localized to the back and did not radiate into the legs.  The 
veteran denied abnormal sensation or weakness in the lower 
extremities.  Physical examination revealed that the gait was 
normal.  There was no evidence of subjective or objective 
pain and an essentially normal back examination.  The 
assessment was low back pain by history and clinically no 
abnormality detected.  

A VA orthopedic examination was conducted in July 1998.  The 
veteran reported that during active duty, he fell off a sixty 
foot tower and landed on his back, injuring his back and hip.  
He indicated was in and out of a cast for a good period of 
time.  He stated he did not fracture his hip or leg when he 
fell.  He reported he had stress fractures of the hip and leg 
roughly six months after he entered the service.  He further 
reported he was informed prior to his discharge, that his 
right leg was 1/4 inch shorter than the left leg.  

Physical examination revealed that the veteran's gait was 
flawless.  The right leg could extend to 0 degrees.  Flexion 
of the right hip was 110 degrees.  The examiner was unable to 
ascertain that the right leg was 1/4 inch shorter than the left 
because the bony landmarks were obscured by soft tissue.  The 
examiner noted the veteran did not limp when he walked.  X-
rays from December 1997 were referenced as revealing a normal 
lumbar spine.  June 1998 X-rays of the right hip, right femur 
and right leg were all normal without evidence of fractures.  
The impression from the examination was normal lumbosacral 
spine, normal hip, normal femur and normal right leg.  The 
examiner commented that there was no past or present evidence 
of stress fractures.  

The veteran testified before the undersigned Veteran's Law 
Judge in June 2000.  He reported that stress fractures were 
manifested during his initial year of active duty and 
recurred throughout his active duty service.  He opined that 
the stress fractures resulted in a shortening of one of his 
legs when compared to the other.  He reported he was informed 
by a military doctor that the shortening of his leg was the 
result of the stress fractures.  The veteran complained of 
the adequacy of a July 1998 VA examination in that the 
examiner determined the veteran's gait was normal based on 
observation while the veteran was wearing a 1/2 centimeter shoe 
lift.  He testified that from March of 1990 to June of 1993, 
he had stress fractures and was casted with below the knee 
casts on three occasions.  He reported he was scheduled for 
post-service Magnetic Resonance Imaging (MRI) examinations 
but these were never followed up on.  He indicated that if he 
removed his heel lifts his back, hip and knee would hurt.  He 
reported he had been examined by VA medical personnel in 
conjunction with his back.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(3).  

Analysis

The veteran contends that he experiences residuals of in-
service injuries to the right leg to include stress 
fractures, shortening of the right leg, right hip pain and 
back pain.  Service connection has already been granted for 
bursitis of the right knee and for low back strain.  

Review of the record reveals there is competent evidence of 
the presence of in-service injuries to the right leg.  The 
veteran was assessed with and treated for a stress reaction 
of the right leg in 1991.  The last clinical evidence of 
treatment for a stress fracture during active duty was 
included in an August 1991 record which noted that the stress 
fracture was resolving.  A May 1993 clinical record includes 
a finding that the right leg was one centimeter shorter than 
the left leg. 

The veteran's claim must be denied for two reasons.  The 
first is that there is no competent evidence of the current 
presence of residuals of a right leg tibial stress fracture.  
The post-service medical evidence associated with the claims 
file are the reports of VA examinations conducted in November 
1993, March 1997, December 1997 and July 1998 as well as 
reports of X-rays.  None of this evidence demonstrates that 
the veteran has current residuals of a right leg disorder 
with the exception of right knee problems for which the 
veteran is already service-connected.  The most recent VA 
examination of the veteran's right leg, which was conducted 
in July 1998 resulted in impressions of a normal lumbosacral 
spine, normal hip, normal femur and a normal right leg 
without evidence of past or present stress fractures.  
Second, none of post-service medical evidence of record 
demonstrates in any way that the veteran currently has 
residuals of a right leg injury which was incurred in or 
aggravated by active duty.  

No competent evidence has been associated with the claims 
file linking any current residuals of a right leg injury to 
any continuous post-service symptomatology such as 
contemplated in the holding of Savage v. Gober.  10 Vet. App. 
488, 495- 97 (1997).  

The only evidence of record which links current residuals of 
a right leg injury to active duty is the veteran's own 
allegations and testimony.  The Board finds, however, that 
the veteran is a lay person.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's assertions as to the 
existence and etiology of residuals of a right leg injury are 
without probative value.  

The veteran testified that he was informed by medical 
professionals during active duty that a shortening of his 
right leg was the result of stress fractures.  The Court has 
already dealt with this type of evidence when it held that 
the connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).  The veteran's assertions regarding what he 
purportedly was informed by a physician have no probative 
value.  Nevertheless, a 1 centimeter shortening of the right 
leg was reported on one occasion in May 1993, although it was 
not at that time associated with stress fracture or any other 
right leg injury.  However, no leg shortening was reported on 
any postservice VA examinations, and on examination in July 
1998, specifically to determine whether there were any 
residuals of right tibia injuries, the examiner was unable to 
ascertain whether there was any leg shortening.  

The veteran has argued that the July 1998 VA examination was 
deficient for ratings purposes as the examiner did not have 
access to the claims file and also was unable to determine if 
the veteran's right leg was shorter than the left.  First, it 
is not known if the examiner had access to the veteran's 
entire claims file or not.  The examiner did make reference 
to a December 1997 report of an X-ray examination of the 
lumbar spine which shows he had access to at least some of 
the veteran's past medical records.  Secondly, the examiner 
did attempt to determine the length of veteran's legs.  He 
was not able to do so due to the veteran's size.  It is not 
apparent to the Board that a second examiner would be able to 
accurately measure the length of the veteran's legs as he 
would be presented with the same physical limitations as the 
first examiner.  Regardless of the above, the Board finds 
that a remand is not required in order to afford the veteran 
a second VA examination.  The Board finds the July 1998 VA 
examination adequate for evaluating the issue on appeal.  The 
veteran was afforded a VA examination with the specific 
intent of determining if the veteran had an injury to the 
right leg and its relationship to a shortened right leg and 
right hip disability.  Such examination did not indicate in 
any way that the veteran had current residuals of a right leg 
tibial stress fracture.  

The veteran testified he received post-service treatment from 
VA and such evidence has not been associated with the claims 
file.  The Board notes, however, that when questioned 
regarding the VA treatment the veteran testified that the 
treatment received was for a back disorder and that his right 
leg was not examined at all.  The Board finds a remand is not 
required in order to obtain this evidence as the veteran 
himself has indicated that his right leg was not the subject 
of any treatment.  Medical evidence which addresses a non-
related back disability would not be probative of the issue 
on appeal.  The Board finds that the RO has made all 
reasonable efforts to obtain relevant service medical 
records, relevant VA treatment records and relevant evidence 
identified by the veteran.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for residuals of a right leg tibial stress 
fracture is denied.




		
	HOLLY E. MOEHLMANN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

